Sherwood, J.
Under the provisions of section 3621, Revised Statutes, 1889, one “who shall willfully and maliciously or cruelly maim,” etc., “any horse,” etc., shall be deemed guilty of a misdemeanor. Indicted and convicted under this section, the defendant was sentenced to imprisonment in the county jail for six months. Inasmuch as the offense charged is simply a misdemeanor, this court has no jurisdiction, and consequently this cause is transferred to the St. Louis'court of appeals.
All concur.